COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Willis
Argued at Salem, Virginia


WILLIAM TODD HOUSE
                                       MEMORANDUM OPINION * BY
v.          Record No. 0654-96-3     CHIEF JUDGE NORMAN K. MOON
                                            MAY 27, 1997
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF TAZEWELL COUNTY
                       Donald R. Mullins, Judge
            Norman Lamson for appellant.

            Ruth A. Morken, Assistant Attorney General
            (James S. Gilmore, III, Attorney General;
            Margaret Ann B. Walker, Assistant Attorney
            General, on brief), for appellee.



     William Todd House appeals the revocation of his suspended

sentence.   House asserts that the trial court abused its

discretion in revoking his suspended sentence on the basis of its

finding that House had failed to perform public service, a

condition of his probation.    Holding that the trial court's

revocation of House's suspended sentence was based on reasonable

cause and was within the sound discretion of the trial court, we

affirm.

     On March 13, 1995, House was convicted of attempting to

purchase or possess a firearm after having been convicted of a

felony.   Subsequent to a hearing on April 24, 1995, House was

sentenced to five years in prison, all of which were

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
conditionally suspended.   At the conclusion of the sentencing

hearing, the trial court explained the terms of the suspended

sentence to House, stating:
          I'm going to sentence you to five years in
          the penitentiary. And I am going to suspend
          that on the normal and usual terms and
          conditions of probation. One of the special
          conditions will be that you get a job. A
          full time job or at any time that you're not
          fully employed you'll have to perform
          community service. At least thirty-six hours
          a week. And if you fail to do that then
          you'll be in violation of your probation and
          the Court will then have you serve the five
          years.

(Emphasis added.)   In relevant part, the final sentencing order

stated: "[t]he Court . . . does suspend the execution of the

aforesaid penitentiary sentence . . . upon the express terms and

conditions that the defendant be of good behavior . . . [and]

that he perform community service if not employed full time

. . . ."

     In order to participate in the community service program, it

was necessary for House to sign a liability release form.   House,

who had previously suffered a back injury and took prescription

medication for the injuries, refused to sign the waiver.    House's

probation officer, H. M. Flynn, and the community service

placement director had been informed of House's condition and the

consequent limitations on his work capacity by House's physician.

Accordingly, Flynn ordered that House only be assigned to

community service positions within the range of his capabilities.

Nevertheless, Flynn reported that House told the community

                               - 2 -
service placement director that "someone [would] be responsible

for [him] getting injured."

     Flynn notified the court that House had violated the terms

of his probation by refusing to follow his probation officer's

instructions and by failing to be cooperative.   Specifically,

Flynn reported House's refusal to sign the liability release form

and his statement to the community service placement director.    A

revocation hearing was conducted at which House stated that he

would perform community service and that he would not "present

himself as some invalid at a work site and create problems."     On

November 6, 1995, House's probation officer informed the court

that House was then performing community service.   Consequently,

by written order dated November 17, 1995, the court continued

House's probation on the same terms and conditions as originally

imposed.
     On December 20, 1995, House's probation officer informed the

court that:
          On November 6, 1995, an update was presented
          to the court by letter indicat[ing] that Mr.
          House was performing community service.
          However, since that letter, subject has not
          performed community service due to work site
          supervisors not allowing him to perform his
          duties because of his attitude. Mr. House
          appears to be able to talk himself out of the
          community service work on the first day at
          each site by complaining of illnesses or
          other problems. This officer is requesting
          that the Probation Violation Hearing of July
          15, 1995, be rescheduled with a
          recommendation of revocation.


     On January 30, 1996, the trial court ordered House to show


                              - 3 -
cause why his probation should not be revoked.   Flynn testified

that during the nine months that House had been on probation he

had failed to regularly perform community service as required and

that in fact, he had only performed 165.5 total hours of service.

Flynn stated that
         at each site [House] goes to he presents
         himself as injured, on drugs, not able to do
         the community service. For example, at the
         last site, which would be the water treatment
         plant, his first statements basically were do
         I need to have shots before I work here? I'm
         on Valium. I've been injured and that kind
         of thing. And of course none of the site
         supervisors will accept him.

Flynn also stated that he and the community service placement

director were aware of House's work limitations and that Flynn

had specifically instructed that House not be assigned work

outside of his physical restrictions.   House testified that he

never complained about the work "on any job site" and that he

never stated that he "couldn't perform the work."   House also

stated that he had worked on a variety of projects, but that

ultimately someone would "pull him out."

     The trial judge found that House had violated his probation

and informed House that:
          [Y]ou've been before me on this issue and you
          were brought the first time because when you
          were sentenced here on April 24th the first
          time you appeared . . . to sign up for
          community service, you told the lady there
          that someone will be responsible for me
          getting injured. That concerned the lady
          there. And we had a little hearing about
          that and you came in and you told the Court
          that you were willing to work and that you
          would present yourself with an attitude that
          would get you through and you could complete

                              - 4 -
          your community service. Community service is
          required of everybody on probation here and
          you know that. You knew it when you entered
          your plea. Full-time community service calls
          for a hundred and seventy-three hours a
          month. That's forty hours a week. A hundred
          and seventy-three hours a month. You were
          sentenced in April of '95. This is February
          or the last of January of '96 and you've
          performed a hundred and sixty-five and a half
          hours. I believe you've wasted your time and
          my time and chances have been exhausted. I'm
          finding you guilty of violating the terms of
          your probation. I'm going to revoke your
          suspended sentence and have you serve it.

     Code § 19.2-303 provides that a trial court "may suspend

imposition of sentence or suspend the sentence in whole or in

part and in addition may place the accused on probation under

such conditions as the court shall determine . . . ."    In

addition, "[t]he court may, for any cause deemed by it sufficient

which occurred at any time within the probation period . . .

revoke the suspension of sentence and any probation . . . [and]

pronounce whatever sentence might have been originally imposed."

 Code § 19.2-306; see also Patterson v. Commonwealth, 12 Va.

App. 1046, 1048, 407 S.E.2d 43, 44 (1991).    The trial court's

decision to revoke must be based on reasonable cause, however,

the trial court has broad discretion in determining when

revocation is appropriate.     Patterson, 12 Va. App. at 1048, 407

S.E.2d at 44.    On appeal the trial court's revocation order will

be reversed only where there has been a clear abuse of

discretion.     Slayton v. Commonwealth, 185 Va. 357, 367, 38 S.E.2d
479, 484 (1946).

     Here, the record establishes that House understood that he
                                 - 5 -
was to perform community service when he was not working and that

during the nine months that he was on probation, he completed

only 165.5 total hours of service.      The record reflects that

House was employed fixing small engines, but no evidence was

introduced regarding how many hours a week House was employed nor

how long House was employed.   Ultimately, the record is only

sufficient to prove that House performed 165.5 hours of community

service, an amount constituting slightly less than one month of

full-time community service.
     Further, House's assertion that the trial court's order was

ambiguous because it failed to specify the amount of community

service to be performed is unsupported by the evidence.     The

trial judge's order from the bench specified thirty-six hours of

service.   The court's written order reiterated the court's intent

that House "perform community service if not employed full time."

That the written order did not restate the thirty-six hour

requirement does not make the order any less binding on House.

As we have noted,
          generally a court speaks through its written
          orders. . . . However, where the record
          clearly establishes what was intended, we
          must give force and effect to that intent
          rather than rely solely on precise and
          technical wording of the court's written
          order.


Guba v. Commonwealth, 9 Va. App. 114, 118, 383 S.E.2d 764, 767

(1989).    House stated that he understood the conditions of his

suspended sentence and that he was "prepared to accept" the

conditions imposed.   Assuming, arguendo, that House believed that
                                - 6 -
he was to be employed at least thirty-six hours a week, and if

not so employed, to perform community service, the record

reflects that House failed to do even this.   The evidence




                              - 7 -
suggests that there were numerous weeks in which House neither

worked full time, nor performed any amount of community service.

     The record also establishes that House was responsible for

the difficulty he experienced in retaining those community

service positions offered to him.   Flynn testified that both he

and the community service placement director were aware of

House's physical limitations.   The record establishes that House

was repeatedly offered positions which required work within the

parameters of his physical abilities.   However, when House was

interviewed for the various positions offered, he would present

himself as "on drugs," injured, and generally unsuited for work.

Through these representations, he raised sufficient concern

among the supervisors interviewing him to assure his rejection.

House's testimony that he did not refuse the work offered and his

assertions that he was "pulled out" of the positions where he was

employed, need not have been accepted by the trial court.    The

credibility of witnesses and the weight to be accorded their

testimony are matters for the trial court to decide.   Slayton,
185 Va. at 367, 38 S.E.2d at 484.

     Finding that the trial court's revocation of House's

suspended sentence was reasonably based on House's failure to

complete sufficient public service, we hold that the trial court

did not abuse its discretion, and accordingly, we affirm.

                                                   Affirmed.




                                - 8 -